Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Gregory M. Manga, R.Ph., DATE: January 18, 1996
Petitioner,

Docket No. C-95-164
Decision No. CR409

-v-

The Inspector General.

DECISION

The I.G. excluded Petitioner from participating in
Medicare and Medicaid for ten years, pursuant to section
1128(a)(1) of the Social Security Act (Act).' I conclude
that the I.G. had authority to exclude Petitioner and
that the duration of the exclusion is reasonable.

I. Background

On July 25, 1995, the I.G. sent a notice of exclusion to
Petitioner. Petitioner requested a hearing, and the case
was assigned to me. At a prehearing conference,
Petitioner and the I.G. agreed that an in-person hearing
was not necessary, and that the case could be decided
based on written submissions, including briefs and
exhibits. The parties briefed the issues. Additionally,
the I.G. submitted three proposed exhibits with her brief
and a fourth proposed exhibit with her reply.’

Petitioner did not object to my receiving these exhibits
into evidence. Therefore, I receive into evidence I.G.
Exs. 1 - 4.

' I use the term "Medicaid" to refer to all State

health care programs described in section 1128(h) of the
Act.

? Although the I.G. offered I.G. Ex. 4, the I.G.
objected to my admitting the exhibit into evidence. The
I.G.'s objections are hereby overruled.
2

II. Issues, findings of fact, and conclusions of law

The issues in this case are whether the I.G. had
authority to exclude Petitioner, and whether the duration
of the exclusion is reasonable. I make the following
findings of fact and conclusions of law (Findings), which
I discuss, in detail, below.

1. Section 1128(a)(1) of the Act requires the Secretary
to exclude any individual who is convicted of a criminal
offense related to the delivery of an item or service
under Medicare or Medicaid.

2. Petitioner was convicted of a criminal offense
related to items or services delivered under the
Pennsylvania Medicaid program and, therefore, was
convicted of a criminal offense within the meaning of
section 1128(a)(1) of the Act.

3. The I.G. was not limited to imposing a five-year
exclusion against Petitioner.

4. An exclusion imposed under section 1128(a)(1) must be
for a minimum duration of five years.

5. Regulations provide that an exclusion of more than
five years may be imposed in any case where there exist
aggravating factors, which are not offset by mitigating
factors.

6. The I.G. proved that two aggravating factors exist.

7. Petitioner did not prove that any mitigating factors
exist.

8. The degree of untrustworthiness established in this
case proves that an exclusion of ten years is reasonable.

III. Analysis

A. The I.G.'s authority to exclude Petitioner
(Findings 1 and 2

Section 1128(a)(1) of the Act mandates the Secretary of
the United States Department of Health and Human
Services, or her delegate, the I.G., to exclude from
participation in Medicare or Medicaid any individual or
entity who is convicted of a criminal offense related to
the delivery of an item or service under Medicare or
Medicaid. Petitioner pleaded guilty to, and was
convicted of, a scheme to defraud the Pennsylvania

3

Medical Assistance Program, by knowingly and
intentionally submitting to that program reimbursement
claims for services which he had not provided. I.G. Exs.
1, 3.

The I.G. avers that the Pennsylvania Medical Assistance
Program is the Pennsylvania Medicaid program. I1.G.’s
brief at 1. Petitioner has not denied this assertion. I
conclude that the Pennsylvania Medical Assistance Program
is the Pennsylvania Medicaid program.

The offense of which Petitioner was convicted consists of
perpetrating a fraud against the Pennsylvania Medicaid
program. Conviction of such an offense has been held to
be conviction of a criminal offense as defined by section
1128(a)(1). Jack W. Greene, DAB 1078 (1989), aff'd,
Greene v. Sullivan, 731 F. Supp. 835 and 838 (E.D. Tenn.
1990). Thus, I conclude that Petitioner was convicted of
an offense within the meaning of section 1128(a)(1) of
the Act.

B. The duration of the exclusion (Findings 3 - 8)

1. Petitioner's argument that the I.G. agreed
to_impose an exclusion of five years (Finding

3)

Petitioner argues that he was excluded by the I.G. only
for a period of five years. See I.G. Ex. 4. This
argument is incorrect. The exhibit on which Petitioner
relies is the notice which the I.G. sent to Petitioner in
June 1995, proposing to exclude Petitioner. In that
proposal, the I.G. advised Petitioner that she intended
to exclude Petitioner for five years. Although the June
1995 notice was a clear statement of the I.G.’s intent as
of June 1995, it did not constitute a guarantee that the
I.G. would limit the exclusion only to five years. In
fact, as is evident from the July 25, 1995 notice of
exclusion which the I.G. sent to Petitioner, the I.G.
superseded her original intent to exclude for five years
with a ten-year exclusion. I find that no rights inured
to Petitioner from the June 1995 notice, nor do I
conclude that the I.G.’s determination to impose a
lengthier exclusion than that contemplated originally by
the I.G. deprived Petitioner of due process. The July
1995 notification gave Petitioner adequate notice of the
I.G.’s determination, and adequate opportunity to request
a hearing and to challenge the exclusion.

2. The criteria which govern the length of
exclusions imposed under section 1128(a) (1)
(Findings 4 and 5)

4

The Act mandates the I.G. to exclude, for a minimum of
five years, an individual who is convicted of an offense
described in section 1128(a)(1). Act, section
1128(c)(3)(B). Here, the I.G. excluded Petitioner for
ten years. The remaining issue, therefore, is whether
the ten-year exclusion is reasonable.

Section 1128 is a remedial statute. The purpose of an
exclusion imposed under section 1128, including an
exclusion imposed under section 1128(a)(1), is not to
punish the excluded party, but to protect the integrity
of federally funded health care programs, and the
beneficiaries and recipients of those programs, from an
untrustworthy individual. The Secretary has published
regulations which establish criteria for determining
whether an exclusion imposed under section 1128 is
reasonable. 42 C.F.R. Part 1001. The regulation which
establishes the criteria for assessing the duration of an
exclusion imposed under section 1128(a)(1) of the Act is
42 C.F.R. § 1001.102.

That regulation provides that the I.G. may impose an
exclusion of more than five years in any case where there
exist one or more aggravating factors which are not
offset by one or more mitigating factors. 42 C.F.R. §
1001.102(b), (c). The factors which may be aggravating
or mitigating are enumerated specifically in the
regulation. Id. I may not consider evidence relating to
the duration of an exclusion unless that evidence relates
to one of the aggravating or mitigating factors which are
identified in the regulation.

In a case involving an exclusion imposed under section
1128(a)(1), the presence of an aggravating factor or
factors not offset by the presence of a mitigating factor
or factors, does not automatically justify an exclusion
of more than five years. The regulations contain no
formula for assigning weight to aggravating and
mitigating factors. It is apparent both from the
regulations themselves, and from the Act's remedial
purpose, that I must explore in detail, and assign
appropriate weight to, those factors which are
aggravating or mitigating.

3. The presence of aggravating factors

(Finding 6)

The I.G. alleged that there are three aggravating factors
present in this case. The alleged aggravating factors
are that Petitioner: (1) defrauded the Pennsylvania
Medicaid program of more than $1,500; (2) committed his
criminal acts over a period of more than one year; and

5

(3) committed criminal acts which harmed recipients of
the Pennsylvania Medicaid program.

The I.G. proved the existence of two aggravating factors.
First, the undisputed evidence is that Petitioner
defrauded the Pennsylvania Medicaid program of more than
$1,500. Under 42 C.F.R. § 1001.102(b) (1), an aggravating
factor exists if an individual engages in acts resulting
in financial loss to Medicare or Medicaid of $1,500 or
more. Here, Petitioner was charged with defrauding the
Pennsylvania Medicaid program of more than $175,000.

I.G. Ex. 1 at 7. He was sentenced to pay restitution of
$200,000. I.G. Ex. 3.

Second, Petitioner committed his crime over a period of
more than one year. Under 42 C.F.R. § 1001.102(b) (2), an
aggravating factor exists if an individual engages in
criminal acts against Medicare or Medicaid of more than a
year’s duration. Here, Petitioner was charged with and
convicted of engaging in fraud against Medicaid over a
period of more than four years. I.G. Exs. 1, 3.

The I.G. did not prove the existence of the third alleged
aggravating factor. Under 42 C.F.R. § 1001.102(b) (3), an
aggravating factor exists if an individual’s crimes had a
significant adverse physical, mental or financial impact
on one or more program beneficiaries or other
individuals. The I.G. argues that this section means
that the aggravating factor is established any time it is
proved that an individual engages in crimes which have a
significant adverse financial impact on a program, such
as a State Medicaid program. The I.G.’s theory is that
such a crime deprives the program of money which might
otherwise have been spent on recipients’ medical care.
Under this theory, recipients are harmed indirectly by
crimes against the program, because they are denied
funding for needed medical care.

I disagree with this asserted interpretation of the
regulation. I read this section as establishing a basis
for finding an aggravating factor where an individual
engages in a crime that harms a beneficiary or recipient
directly, such as a crime involving physical or
psychological abuse, or a crime involving fraud against a
beneficiary or recipient. The section may be read also
as establishing a basis for an aggravating factor where
the I.G. proves that a crime directed against a program
has an actual, and not just a theoretical, adverse impact
on the beneficiaries or recipients of that program.
However, I do not read this section to mean that an
adverse impact on beneficiaries or recipients can be
6

predicated automatically based on any offense which has
an adverse financial impact on federally funded programs.

If I were to interpret this section as the I.G. reads it,
then the section would essentially duplicate 42 C.F.R. §
1001.102(b) (1). This would mean that, any time an
aggravating factor was established under 42 C.F.R. §
1001.102(b) (1), then, virtually automatically, a second
aggravating factor would be established under 42 C.F.R. §
1001.102(b) (3). It does not appear reasonable that the
Secretary would want the regulations to be read so as to,
in effect, turn the presence of a single aggravating
factor into the presence of two aggravating factors.

The I.G. has not proved that Petitioner’s crime directly
harmed beneficiaries or recipients of federally funded
programs. Moreover, even if I were to agree with the
I.G.'s theory that a financial loss to the Medicaid
program could be interpreted as an aggravating factor
under 42 C.F.R. § 1001.102(b) (3), the I.G. has not proved
that Pennsylvania’s Medicaid program was deprived of
funds that it would otherwise have paid to provide health
care to recipients, as a consequence of Petitioner’s
crime.

4. The absence of mitigating factors (Finding
wal

Petitioner did not prove the presence of any mitigating
factors. See 42 C.F.R. § 1001.102(c)(1) - (3).
Petitioner asserts that he has no prior criminal or anti-
social record, and that he engaged in fraud only as a
means of saving his business. Petitioner's brief at 1 -
2. Even if true, these assertions do not establish the
presence of any mitigating factors under 42 C.F.R. §
1001.102(c) (1) - (3).

Cc. Evaluation of the duration of the exclusion
(Finding 8)

The presence of two aggravating factors not offset by a
mitigating factor means that an exclusion of more than
five years may be reasonable. It does not direct an
exclusion of any particular length, however.

In this case, the unrebutted evidence relating to the
aggravating factors proved by the I.G. shows Petitioner
to be a highly untrustworthy individual. Petitioner
operated a pharmacy. I.G. Ex. 1 at 3. Petitioner's
fraud consisted of submitting hundreds of falsified
claims to the Pennsylvania Medicaid program for drugs
which, in fact, Petitioner had never dispensed. Id. at 3
7

- 4, 6. In order to perpetrate this fraud, Petitioner
deliberately created over 900 claims in which he inserted
false information, including recipient numbers, recipient
names, and physician license numbers. Id. at 3 - 6.
Petitioner committed this offense over a period of more
than four years, and succeeded in defrauding Medicaid of
more than $175,000.

The evidence proves that Petitioner’s crime involved a
high degree of planning and persistence. It was a
deliberate, sophisticated crime, which, for a time, was
extremely successful. I conclude from this evidence that
Petitioner is capable of engaging in extraordinarily
dishonest conduct. Under the circumstances, a ten-year
exclusion is reasonable, in order to protect federally
funded programs from the possibility that Petitioner
might perpetrate such dishonesty against these programs
in the future.

IV. Conclusion

I conclude that the I.G. was authorized to exclude
Petitioner. A ten-year exclusion is reasonable in this
case.

/s/

Steven T. Kessel
Administrative Law Judge

